Citation Nr: 1451092	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to service-connected disabilities. 

3.  Entitlement to a disability rating greater than 10 percent for residuals of a left knee injury.    

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980 and from October 1981 to November 1985.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran was granted temporary total disability ratings from March 27, 2008 to June 1, 2008, and from February 12, 2009 to April 1, 2009, for convalescence after left knee surgery. 

In September 2009, the Veteran withdrew his prior request for a Board hearing.  

In November 2011, the Board remanded the case for further evidentiary development.  The claims on appeal were denied in a December 2012 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

In a September 2013 letter, the Veteran revoked his appointment of Disabled American Veterans (DAV) as his representative.  As a claimant retains the right to revoke his representative at any time, the September 2013 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2014).  

The Board notes that this September 2013 letter, which includes additional pertinent evidence (namely the Veteran's lay statements), was received by the Board over 90 days after the December 2012 re-certification of the appeal to the Board.  Because this additional pertinent evidence was meant to support the Veteran's claims in lieu of the Veteran's revoked representation by DAV, the Board finds that good cause has been shown to accept this evidence.  See 38 C.F.R. § 20.1304.  

The issues of (a) entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities; (b) entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to service-connected disabilities; and (c) entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire rating period on appeal, the Veteran's service-connected disability of residuals of a left knee injury is manifested by pain, x-ray evidence of arthritis, dislocated semilunar cartilage with frequent episodes of locking and pain, and limitation of extension of no more than 15 degrees.

2.  During the entire rating period on appeal, the Veteran's service-connected disability of residuals of a left knee injury is not shown to be manifested by recurrent subluxation, lateral instability, and limitation of flexion of 60 degrees or worse.  


CONCLUSIONS OF LAW

1.  During the entire rating period on appeal, the criteria for an increased disability rating of 20 percent, but no higher, for residuals of a left knee injury, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261, 5299 (2014).



2.  During the entire rating period on appeal, the criteria for a separate disability rating for recurrent subluxation, lateral instability, and limitation of flexion have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261, 5299 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In November 2011, the Board remanded the case and directed the AOJ to obtain VA treatment records from February 2009 to present, and to afford the Veteran a VA examination to determine the nature and severity of the Veteran's residuals of a left knee injury.  The AOJ obtained the requested VA treatment records and associated them with the claims file.  The Veteran was afforded a VA examination in January 2012, and the examiner provided the requested information.  The claim was then readjudicated in a December 2012 supplemental statement of the case.

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in July 2007, which discussed the evidence necessary to support the claim for an increased rating, informed the Veteran of how VA would assist him in obtaining additional relevant evidence, and provided information regarding how VA determines the effective date and disability rating.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in January 2012 and April 2007.  The examiners each conducted medical examinations and together provided sufficient information regarding the Veteran's left knee disability manifestations such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Though the Board has directed the obtainment of outstanding records, below, these records pertain to treatment during service and would not therefore provide any new information regarding the severity of the Veteran's left knee disability during the appeal period.  Therefore, the failure to obtain and associate these records with the claims file is harmless error as to the claim for an increased rating for residuals of a left knee injury.  

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Left Knee Evaluation

The Veteran is currently evaluated at 10 percent for residuals of a left knee injury under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5257.  See generally 38 C.F.R. § 4.27 (when an unlisted disability or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved; the last 2 digits will be "99" for all unlisted conditions; preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  The Veteran was granted temporary total disability ratings from March 27, 2008 to June 1, 2008, and from February 12, 2009 to April 1, 2009, for convalescence after left knee surgery.  The Veteran contends that his disability has worsened and the 10 percent rating during the rating period on appeal does not accurately depict the severity of his condition.  

A veteran who has compensable arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When a veteran's knee disability is evaluated under DC 5257 and x-ray findings of arthritis are present, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  To warrant a separate rating for arthritis based on x-ray findings and limited motion under Diagnostic Codes 5260 (limitation of flexion) or 5261(limitation of extension), the limited motion need not be compensable but must at least meet the criteria for a zero percent rating.  Separate ratings for limitation of motion of the leg under DC 5260 and DC 5261 may be assigned for the same joint.  See VAOPGCPREC 9-2004.   

Under DC 5010, arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Under DC 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

Under DC 5260, regarding limitation of flexion of the leg, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and, a 30 percent maximum rating is warranted for flexion limited to 15 degrees.  Id. 

Under DC 5261, regarding limitation of extension of the leg, a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and, a 50 percent maximum rating is warranted for extension limited to 45 degrees.  Id.  

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The Board notes that 20 percent is the maximum rating provided under DC 5258.  Id.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Veteran complains of left knee pain, instability, weakness, and painful motion.  See e.g., September 2013, July 2008 and August 2007 Veteran statements.  

On VA examination in April 2007, the Veteran reported that his left knee disability has worsened and he complained of frequent activity related left knee pain with weight bearing activities.  The Veteran reported intermittent locking, swelling, and giving away of the knee.  He reported weakness during painful flares without additional restricted range of motion.  Functional impairments include limitation of walking or standing.  He does not use a cane or brace.  On examination, there was tenderness to palpation through the joint line of the left knee anteriorly.  Ligaments were tight in the left knee to stress testing in all direction without evidence of ligament laxity.  Left knee extension was limited to 10 degrees with pain at 10 degrees.  Flexion was limited to 115 degrees with pain at 115 degrees.  Patella tracked normal in the left knee without laxity or crepitus.  There was no additional weakness, fatigability, incoordination, additional restricted range of motion or functional impairment upon three repetitive stress testings against resistance.  The diagnosis was residuals of left knee injury, postoperative with degenerative joint disease.  The April 2007 x-ray report of the left knee showed mild medial joint compartment narrowing and an impression of genu varus.  The examiner noted on the report by hand that the April 2007 x-ray report showed degenerative joint disease.  

An August 2007 VA treatment record shows that the Veteran complained of pain and left knee limitation of flexion.  There was pain on flexion, and extension was unrestricted.  A September 2007 VA treatment record shows that the Veteran complained of left knee pain, which started approximately four to six months ago.  On physical examination, the Veteran's left knee had no swelling, redness, or effusion.  He had full extension and flexed well to 130 degrees.  All ligaments were intact and non-tender to stress.  He was tender posteriorly and markedly so in the medial joint line.  The patella slid well.  The VA orthopedist opined that the Veteran had a tear of the medial meniscus, left knee with degenerative joint disease.  

A November 2007 VA treatment record shows that the Veteran complained of pain of the left knee.  On physical examination, range of motion was from 0 to 30 degrees, but he had pain on full extension.  The Board finds that this finding of range of motion from 0 to 30 degrees is anomalous and inconsistent with the Veteran's overall disability picture.  Therefore, the Board finds that this range of motion finding is in error and is of no probative value.  Further on physical examination, all ligaments were intact and non-tender to stress.  The Veteran's left knee was tender posteriorly and more markedly so in the medial joint line.  The MRI of the left knee demonstrated a tear, medial and lateral meniscus, chondromalacia, and "some signs of perhaps patella tracking problem."  The VA orthopedist opined that the Veteran has degenerative changes and perhaps some tracking problem, left knee, patellofemoral articulation.  

A December 2007 VA treatment record shows that the Veteran reported popping, clicking and occasional catching of his left knee.  On physical examination, the Veteran had good range of motion of the knee with near full extension to approximately 125 degrees of flexion.  He did have some severe pain along the medial and lateral posterior joint lines consistent with a meniscus tear.  He does not seem not have any real pain under the medial and lateral aspects of his patella.  The knee is stable to varus and valgus stress.  A March 2008 VA treatment record showed a diagnosis of left knee meniscus tear with no history of falls.  

A February 4, 2009 VA x-ray report, performed just prior to the Veteran's February 12, 2009 left knee arthroscopy, showed small suprapatellar joint effusion.  

On VA examination on January 2012, the Veteran was diagnosed with degenerative joint disease and internal derangement of the left knee.  The Veteran reported that flare-ups impact the function of the knee or lower leg in that he has pain, swelling, and the knee will "go out" and "lock."  Left knee flexion ended at 115 degrees and objective evidence of painful motion began at 115 degrees.  There was no limitation of extension; however, the examiner reported that the Veteran's left knee pain begins at 15 degrees, but that he can get to 0 degrees with pain.  There was no additional limitation in the range of motion of the left knee after repetitive use testing.  The examiner indicated that the Veteran has functional loss and impairment of the left knee, and contributing factors include decreased movement, excess fatigability, pain on movement, swelling, instability of station, and disturbance of locomotion.  The Veteran had pain on palpation.  The examiner also noted that the Veteran had a meniscus (semilunar cartilage) condition, and after the Veteran's 2008 and 2009 meniscectomies, the Veteran's residual symptoms are meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion.  The Veteran reported flare-ups including "locking" and "going out," then the Veteran rests and after a few minutes goes on as before.  The examiner noted that as these incidents are not seen by him, he cannot knowledgeably comment on the existence of additional functional limitations due to these incidents.  The examiner stated that there exists no instability in the left knee.  The January 2012 x-ray study showed an impression of mild narrowing of the medial knee joint compartment and moderate joint effusion.  The VA examiner noted that imaging studies of the knee documented arthritis in the left knee.  The examiner noted that there was no x-ray evidence of patellar subluxation.  The examiner also indicated that previous MRI's showed MMT [medial meniscal tear], LMT [lateral meniscal tear] and DJD [degenerative joint disease] of the left knee.   

An October 2012 VA treatment record shows that a September 2012 x-ray study was performed while the Veteran was weight-bearing on the left knee.  The study showed mild osteoarthritis.  No instability was noted with ligamentous testing.  The bones were normal and there was no joint effusion.  A November 2012 VA physical therapy consult shows a medical diagnosis of osteoarthritis of the left knee.  The Veteran complained of knee pain with loading and in standing; 1/4 mile is the best he can cane walk, and often two blocks is too painful to walk.  The Veteran uses a left knee brace and cane.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  48 C.F.R. § 4.21.  The Veteran's disability of residuals of a left knee injury is currently rated under DC 5299-5257.  On review of the March 2004 rating decision that granted service connection for residuals of a left knee injury and assigned a 10 percent rating, the Board notes that the RO expressly assigned the evaluation based on evidence of limitation of range of motion, expressly found that the knee was stable, and indicated no evidence of recurrent subluxation.  Yet, the RO apparently arbitrarily assigned the evaluation under DC 5299-5257 (pertaining to the residual condition of recurrent subluxation or lateral instability of the knee).  Because the March 2004 rating decision reflects that service connection was granted and the disability rating was assigned for the Veteran's residuals of a left knee injury that is manifested by limitation of range of motion, the Board concludes that the assignment of DC 5299-5257 was in error.  The Board deems DC 5261 to be the most appropriate because it pertains specifically to the left knee impairment that was service-connected in the March 2004 rating decision, and it contemplates the Veteran's recurrent compensable impairment of limitation of extension.  Accordingly, the Board concludes that Veteran's residuals of a left knee injury is most appropriately rated under DC 5261. 

The Board has considered the rating criteria under DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  The Board acknowledges the Veteran's subjective reports of severe instability of the left knee.  See e.g., September 2013 Veteran statement.  However, the Board considers the determination as to the existence and severity of left knee recurrent subluxation or lateral instability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay reports of lateral instability of the left knee is also not competent evidence, although the Veteran's observed symptoms may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that he has lateral instability of the left knee is of no probative value.  On the other hand, the medical professionals in this case have the requisite medical expertise to render significantly probative opinions as to the existence of recurrent subluxation and lateral instability of the left knee.  

The Board acknowledges that there is objective evidence of instability of station.  See January 2012 VA examination.  However, there is no medical evidence to support a finding of lateral instability of the left knee during the rating period on appeal.  See e.g., October 2012 VA treatment record; January 2012 VA examination (showing there is no objective instability of the left knee).  The Board also acknowledges that in November 2007, a VA orthopedist noted that an MRI showed "some signs of perhaps patella tracking problem" and noted that the Veteran perhaps has some tracking problem, left knee, patellofemoral articulation.  However, there is no other medical evidence of subluxation of the left knee.  See e.g., January 2012 VA examination (noting no x-ray evidence of patellar subluxation). The Board concludes that one medical notation of perhaps a tracking problem of the left knee does not support a finding of recurrent subluxation.  Because the medical evidence does not show objective evidence of a recurrent subluxation or lateral instability of the left knee, a separate rating under DC 5257 is not for application.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.        

Because limitation of motion is shown and arthritis has been established by x-ray findings, evaluation of the Veteran's left knee arthritis will considered under DC 5260 and DC 5261, as discussed below.  38 C.F.R. § 4.71a, DC 5003; see e.g., January 2012 and April 2007 VA examinations.  

Regarding the rating criteria under DC 5261, when considering pain and functional loss due to the Veteran's pain, the evidence shows that during the entire rating period on appeal, left knee extension is at most limited to 15 degrees.  See April 2007 VA examination (showing limitation of extension of 10 degrees with pain at 10 degrees); January 2007 VA examination (showing no limitation of extension, but with pain at 15 degrees).  These findings, however, do not more nearly approximate or equate to limitation of extension of 20 degrees, even when considering additional functional loss and additional loss of range of motion due to pain, pain on movement, swelling, fatigue, weakness, instability of station, disturbance of locomotion, and incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the Veteran's left knee has limitation of extension of 15 degrees, but the evidence does not show limitation of extension of 20 degrees or worse, an increased rating of 20 percent, but no higher, is warranted under DC 5261 for the entire rating period on appeal.  38 C.F.R. § 4.71a.

Regarding the rating criteria under DC 5260, when considering pain and functional loss due to the Veteran's pain, the evidence shows that during the entire rating period on appeal, left knee flexion is at most limited to 115 degrees.  However, the medical findings do not more nearly approximate or equate to limitation of flexion of 60 degrees, even when considering additional functional loss and additional loss of range of motion due to pain, pain on movement, swelling, fatigue, weakness, instability of station, disturbance of locomotion, and incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the Veteran has left knee limitation of flexion of 115 degrees, but the evidence does not show limitation of flexion of 60 degrees or worse, the Veteran's left knee limitation of flexion does not warrant a zero percent rating under DC 5260.  Therefore, a separate rating under DC 5260 is not for application.  38 C.F.R. § 4.71a.  Also, because the Veteran's left knee disability warrants a compensable disability rating for limitation of motion under DC 5261 (limitation of extension), a 10 percent rating for noncompensable limitation of motion, namely limitation of flexion, under DC 5003 is not for application.  38 C.F.R. § 4.71a, DC 5003.  

The Board has consider the rating criteria under DC 5258, which provides for a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The Board acknowledges that there is medical evidence of a semilunar cartilage condition with frequent episodes of locking, pain, and effusion into the joint.  See e.g., January 2012 VA examination.  However, because a 20 percent rating is the maximum evaluation allowed under this diagnostic code, a rating greater than 20 percent under DC 5258 is not warranted.  38 C.F.R. § 4.71a.

The Board notes that though the Veteran has reported episodes of locking, there is no objective evidence of ankylosis.  Therefore, DC 5256 is not applicable.  Id. 

The Board has also considered the potential applicability of scar ratings pursuant to 38 C.F.R. § 4.118, however, the scarring is not at least six inches (39 cm), unstable or painful.  See 38 C.F.R. § 4.118, DCs 7801-7804; April 2007 and January 2012 VA examinations; February 2009 VA treatment record following up after left knee arthroscopy (assessing the scarring as well-healed).  In addition, the Veteran has not asserted that the scarring is symptomatic.  Accordingly, the ratings pertaining to compensable ratings for scarring are not applicable.  

The Board finds that during the entire rating period on appeal (prior to and after the Veteran's temporary total disability ratings from March 27, 2008 to June 1, 2008, and from February 12, 2009 to April 1, 2009), the Veteran's left knee disability symptomology has been essentially the same for rating purposes.  At no point during the applicable rating period have the criteria for a rating higher than 20 percent been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 20 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for post-operative residuals of a right ankle injury with post-traumatic degenerative joint disease, rated as 30 percent disabling; hypesthesia of the right foot associated with the service-connected right ankle injury, rated as 10 percent disabling; residuals of a left knee injury, rated by the Board as 20 percent disabling; and scar of the right iliac area, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  But see September 2013 Veteran statement (arguing for extraschedular consideration, but indicating no symptoms not contemplated by the schedular criteria).  Further, the Veteran has at no point during the current appeal indicated that his service-connected left knee disability results in further disability when looked at in combination with his other service-connected disabilities.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected disability of residuals of a left knee injury, which is manifested by pain, x-ray evidence of arthritis, dislocated semilunar cartilage with frequent episodes of locking and pain, and limitation of extension of no more than 15 degrees.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by his symptoms of pain, swelling, incoordination, weakness, fatigue, instability of station, disturbance of locomotion, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating of 20 percent, but no higher, is granted for residuals of a left knee injury, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Regarding a lumbar spine disability, the Veteran first claimed that his lumbar spine disability is secondary to his service-connected right ankle and left knee disabilities.  See July 2007 claim.  The Veteran has also claimed that his lumbar spine disability is related to an in-service injury in August 1977 when the tailgate of a 20-ton dump truck fell on him and caused a low back injury.  See July 2008 Veteran statement.  However, it appears that the Veteran's service treatment records for his period of active duty service from May 1976 to May 1980, to include enlistment and separation examination reports, are not associated with the claims file.  Because these service treatment records may show the occurrence of a low back injury in service, attempts should be made to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159. 

Per the Board's November 2011 remand directives, the AOJ obtained a VA medical opinion in January 2012 to determine the etiology of the Veteran's lumbar spine disability.  The January 2012 VA examiner stated that there was no evidence to connect the lumbar back to the service-connected left knee disability or to show aggravation by the left knee or to show that the lumbar back is related to military service.  The examiner opined that the lumbar back disability is secondary to the Veteran's 2005 injury with the railroad in 2005 after which he had spinal surgery.  The January 2012 VA medical opinion is inadequate as it fails to address the Veteran's lay report of the August 1977 injury and the Veteran's lay reports that his service-connected disabilities caused him to be unable to brace himself against and prevent his lumbar back injury in 2005.  See e.g., July 2008 Form 9 Appeal; April 2009 Veteran statement.  Further, the examiner did not review the Veteran's above-mentioned outstanding service treatment records.  For these reasons, a new VA medical opinion should be obtained to determine the etiology of the Veteran's lumbar spine disability, to include as secondary to his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Regarding an acquired psychiatric disorder, per the Board's November 2011 remand directives, the AOJ afforded the Veteran a VA examination in December 2011 to determine whether the Veteran's acquired psychiatric disorder was related to service or was caused or aggravated by his service-connected disabilities.  A November 2012 addendum opinion was also obtained.  However, the December 2011 and November 2012 opinions do not address whether the Veteran's service-connected disabilities aggravated the Veteran's acquired psychiatric disorder beyond the natural progress of the disorder.  Because the AOJ did not obtain the requested VA medical opinion regarding aggravation, the AOJ's actions are not in conformity with the Board's November 2011 remand directives.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability must be remanded again to obtain a VA addendum opinion to determine whether the Veteran's acquired psychiatric disability was aggravated beyond the natural progress by his service-connected disabilities.  Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Also, the Veteran reported that he was treated for depression during service at the VA medical facility in Little Rock in 1982.  See September 2013 Veteran statement.  Because these VA treatment records may show the occurrence of a psychiatric disorder in service, these records should be associated with the claims file.  If, and only if, VA treatment records from 1982 are obtained and the records show mental health complaints, then a VA addendum opinion should be obtained to determine whether the Veteran's acquired psychiatric disorder is etiologically related service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the evidence indicates that the Veteran's acquired psychiatric disorder may have been caused or aggravated by the Veteran's lumbar spine disability, which is on appeal for entitlement to service connection.  See e.g., November 2012 VA addendum opinion.  Thus, the issue of entitlement to service connection for an acquired psychiatric disorder is intertwined with the claim for service connection for a lumbar spine disability.  Accordingly, after completion of all necessary development, adjudication of the issue of service connection for an acquired psychiatric disorder should be deferred pending adjudication of the claim for service connection for a lumbar spine disability.  

The issue of entitlement to a TDIU due to service-connected disabilities is intertwined with the claims for service connection for a lumbar spine disability and for an acquired psychiatric disorder.  See e.g., November 2012 VA medical opinion regarding TDIU (indicating that Veteran was unable to continue working due to back disability).  Therefore, adjudication of this matter is deferred pending the adjudication of the claims for service connection on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain the Veteran's complete service treatment records for the period of active duty service from May 1976 to May 1980.  

All attempts to fulfill this development should be documented in the claims file. 

2. Please obtain VA treatment records from the VA medical facility in Little Rock, Arkansas in 1982.  

Associate all records obtained with the claims file or on Virtual VA/ VBMS.  

3. After completing the above development, please obtain a VA medical opinion from a physician with appropriate expertise who did not perform the January 2012 VA spine examination to determine the etiology of the Veteran's lumbar spine disability.  Request that the examiner review the claims file (including Virtual VA and VBMS) and indicate that this case review was accomplished.

a. The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's lumbar spine disability is etiologically related to service, to include as a result of the reported August 1977 injury.  

b. If the lumbar spine disability is not related to service, the examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's lumbar spine disability was caused by the service-connected right ankle and left knee disabilities.  

c. If the lumbar spine disability is not related to service or a service-connected disability, the examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's lumbar spine disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected right ankle and left knee disabilities.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline level of severity or the manifestations of the Veteran's lumbar spine disability found prior to aggravation; and 

(2) the increased manifestations that, in the examiner's opinion, are proximately due to a service-connected disability.  
		
The examiner should provide a complete rationale for all opinions expressed.  Note that the January 2012 VA examiner's rationale regarding the above query is inadequate, as the examiner did not address the Veteran's report of an in-service injury to the back in August 1977, and the Veteran's contentions that his back disability is a result of instability and weakness of the right ankle and left knee, which prevented him from bracing against injury to his back in the 2005 railroad accident.  See July 2008 Veteran statement.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the above development, please obtain a VA addendum opinion from the examiner who performed the December 2011 VA psychiatric examination (or suitable substitute).  Request that the examiner again review the claims file (Virtual VA and VBMS) and indicate that this case review was accomplished.

a. If, and only if, VA treatment records from 1982 are obtained and the records show mental health complaints, ask the examiner to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's acquired psychiatric disorder is etiologically related to service.  

b. The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's acquired psychiatric disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected disabilities, to include as result of pain therefrom.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline level of severity or the manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and 

(2) the increased manifestations that, in the examiner's opinion, are proximately due to a service-connected disability.  

The examiner's attention is invited to all prior VA psychiatric examinations and opinions, and to the Veteran's subjective report that he was severely depressed on separation from service.  See July 2008 Veteran statement.  

The examiner should provide a complete rationale for all opinions expressed.  Note that the prior VA examiners' opinions failed to address whether the Veteran's acquired psychiatric disability was aggravated beyond the natural progress by his service-connected disabilities.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

6. After completing the above development and any additional development that is warranted, readjudicate the claims for service connection and the matter of a TDIU on appeal.  Note that the issue of entitlement to service connection for an acquired psychiatric disorder is intertwined with the claim for service connection for a lumbar spine disability.  Note also that the issue of entitlement to a TDIU is intertwined with the claims for service connection for a lumbar spine disability and for an acquired psychiatric disorder.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


